Attachment to Interview Summary
This attachment is to supplement the interview summary record and to give suggestions on how to respond to the Office action dated July 26, 2022.  For more help, you can contact the “Application Assistance Unit” toll free at 888-786-0101.

Drawing Corrections:
	To correct the cross-hatching issue pointed out on pages 4-5 of the Office action, the Examiner suggests referring to Figure 2 of U.S. Patent 5,487,760.  Cross hatching is shown in element 36, for example.
                   
    PNG
    media_image1.png
    493
    586
    media_image1.png
    Greyscale

	

	In Figure 19, the words “Prior Art” need to be place under the figure.  

Specification:
	In the response, on a separate sheet, provide a new abstract.
	On page 1 of the specification, in the section shown below, change the “is the continuation of” to “claims priority to”

Draft Claim (should be used to replace all the claims):
19. (new) A single circular convex magnet leaflet prosthetic heart valve comprising an opposing upper and lower magnet and an electronic semiconductor sensory unit within an artificial heart valve housing that can communicate from the heart to the brain; 
a single disc-shaped leaflet valve having a circular convex washer and an axially magnetized orientation also having a center hole and, a main single housing frame that has an annulus ring that can be either magnetic or nonmagnetic; 
a central single circular main shaft guides the single disc-shaped valve sliding up to close and down to open, said central single circular main shaft is also connected to an upper semiconductor sensor, a rear inner magnetic coil, and a rear end with a small washer magnet disc;
three equally distributed mandrels at the mid-upper perimeter of the main housing frame, one of the three equal distributed mandrels at the mid-upper perimeter of the main housing frame has an impregnated wire; 
one of the three equally distributed mandrels at the mid-rear perimeter of the main housing frame extends down and has two impregnated wires;
one of the three equally distributed mandrels includes a pyrolytic carbon magnet or neodymium magnet; 
an outermost layer fits onto an annuloplasty C-clamp and embraces a prosthetic magnetic opposing magnetic ring.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774